EXAMINER’S AMENDMENT AND REASONS FOR ALLOWANCE
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Benjamin A. Tramm, Reg. No. 62,303 on June 27, 2022.
The claims are presented below with Examiner’s amendments indicated in marked up form, where an underline indicates an added subject matter to the claim, and a strikethrough indicates a deletion. Where a strikethrough is not easily perceived, double square brackets [[ ]] are used to indicate deleted subject matter. Only the claims presented below are being amended in this Examiner’s Amendment, with all other claims being in final form as presented in the Amendment filed June 6, 2022, entered by way of the Request for Continued Examination also filed on June 6, 2022.
	
Claim 2.	The method of claim 1, 

Claim 9.	The method of claim 1, wherein the training output data based on a standardized phonetic representation of a spoken language.

Claim 14.	A system comprising memory storing instructions that, when executed by one or more processors, cause the one or more processors to:[[;]] 
receive text data including at least one character that is a non-letter character, the text data including at least one word that is spelled differently than a standard spelling; 
provide the text data as input into a trained machine-learning model; and 
receive as output from the trained machine-learning model, output data indicative of a pronunciation of the text data, the pronunciation corresponding to the standard spelling of the at least one word; 
wherein the trained machine learning model is trained using an utterance from a user, wherein the training includes instructions that, when executed by the one or more processors, cause the one or more processors to: 
process the utterance with a speech-to-text engine to identify within the utterance at least a first and a second portion; 
conduct a search to find a match to the first portion in a metadata database, the match having associated data, wherein the metadata database includes metadata which describes media content, and the metadata database includes at least the following categories of the metadata: song titles, artist names, and albums, wherein the match and the associated data are each associated with different categories of the metadata in the metadata database; 
analyze the associated data to identify an associated portion in the associated data that has a similarity to the second portion, wherein the associated portion includes; and
train the machine-learning model with the associated portion as training input data and the second portion as training output data.

Claim 16.	The system of claim 14,

Claim 17.	The system of claim 16, wherein 

Claim 21.	A computer-implemented method comprising: 
receiving an utterance from a user;
obtaining text data from the utterance; 
providing the text data as input into a trained machine-learning model; and 
receiving as output from the trained machine-learning model, output data including alternative text data based on the utterance, the alternative text data including at least one character that is a non-letter character, the alternative text data being associated with a pronunciation of the utterance; and 
wherein the trained machine learning model is trained using the utterance, wherein the training includes: 
processing the utterance with a speech-to-text engine to identify within the utterance at least a first and a second portion; 
conducting a search to find a match to the first portion in a metadata database, the match having associated data, wherein the metadata database includes metadata which describes media content, and the metadata database includes at least the following categories of the metadata: song titles, artist names, and albums, wherein the match and the associated data are each associated with different categories of the metadata in the metadata database; 
analyzing the associated data to identify an associated portion in the associated data that has a similarity to the second portion, wherein the associated portion includes a non-letter character; and 
training the machine-learning model with the associated portion as training input data and the second portion as training output data.
















Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
Regarding claims 1, 14 and 21, and claims depending therefrom, the cited art of record does not, in any combination obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, teach or suggest “find a match to the first portion in a metadata database, the match having associated data, wherein the metadata database includes metadata which describes media content, and the metadata database includes at least the following categories of the metadata: song titles, artist names, and albums, wherein the match and the associated data are each associated with different categories of the metadata in the metadata database;" “analyze the associated data to identify an associated portion in the associated data that has a similarity to the second portion, wherein the associated portion includes a non-letter character; and train the machine-learning model with the associated portion as training input data and the second portion as training output data,” and all supporting limitations thereof.
The closest art of record includes newly cited Holdren et al., US 2015/0248881 A1, and Brenner et al., US 2009/0076821 A2, as well as previously cited Adams, and Choudhury, which were applied to claims 1, 6 and 7, in the Final Action dated March 4, 2022. While Adams teaches matching portions of an utterance to a database, Adams does not teach the matching resulting in a match with associated data, both the match and associated data each being associated with different categories of metadata describing media content in a metadata database that at least includes categories of song titles, artist names, and albums. Adams further does not teach analyzing the associate data to identify an associated portion in the associated data that has a similarity to the second portion, where the associated portion includes a non-letter character.
While Choudhury discloses detecting and decoding text having non-letter characters, Choudhury also does not teach analyzing the associate data to identify an associated portion in the associated data that has a similarity to the second portion, where the associated portion includes a non-letter character.
Newly cited and found in final searching references Holdren and Brenner are also distinguished over in view of the claims as follows. Holdren teaches in paras. 55-59, a method of training a speech recognition system by the user to recognize the pronunciation of non-letter characters, and gives an example of an artist name “?uestlove,” as used to train the system to recognize this to be pronounced as “kwest” and “love.” However, Holdren also does not teach or suggest analyzing the associate data to identify an associated portion in the associated data that has a similarity to the second portion, where the associated portion includes a non-letter character, as Holdren does not teach the metadata database and the limitations therefrom.
Brenner does disclose “media metadata” including “phonetic metadata” for accessing media items via spoken input. Brenner discloses in table 1, para 69, categories of metadata including song titles, artist names and albums. Brenner discloses that alternate pronunciations can be provided and stored in the phonetic metadata for problematic recognition examples, such as “AC/DC” (para 90). However, Brenner also does not teach identify an associated portion in the associated data that has a similarity to the second portion, where the associated portion includes a non-letter character, considering different categories of metadata for the match and the associated data, as claimed.
Therefore, in view of the above, none of the cited art, whether considered alone, or in a combination obvious to one of ordinary skill in the art before the effective filing date of the clamed invention, teaches or suggests the limitations of claims 1, 14 and 21, and all claims depending therefrom.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M KOETH whose telephone number is (571)272-5908.  The examiner can normally be reached on Monday-Friday, 09:30-18:30, Eastern Time Zone.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHELLE M. KOETH
Primary Examiner
Art Unit 2656


/MICHELLE M KOETH/Primary Examiner, Art Unit 2656